 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding maintenance jobs.The Petitioner contends that Harrisonand Proffitt, who are both paid on a retainer basis, are independentcontractors and that the latter should, in any event, be excluded fromthe unit as a supervisor.As the record is not clear whether they areindependent contractors or whether Proffitt is a supervisor, we shallpermit Harrison and Proffitt to vote subject to challenge.We find that the following employees constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section9 (c) of the Act:All production and maintenance employees 9 and shipping and re-ceiving employees, including part-time plant clerical employees 10 atthe Employer's bearing shop, and reed and textile specialty shop and-the boiler building in Spartanburg, South Carolina, but excludingall office, clerical, professional, technical employees, salesmen, guards,and all supervisors 11 as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]9 See discussion,supra,as to J. R. Harrison and L D. Proffitt.10Betty Lawrence."The parties agree, and we find, that the departmental foremen in both plants aresupervisors.They are therefore excluded from the unit.UNITED STATESWAREHOUSE COMPANYandINTERNATIONALBROTHER-HOOD OF FIREMEN AND OILERS,LOCAL32,AFL,PETITIONER.CaseNo. 7-RC-1515.February 8, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William M. Otter, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanol [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representemployeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning ofSection,9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:98 NLRB No. 9. UNITED STATES WAREHOUSE COMPANY15The Petitioner seeks certification as bargaining representative of aunit of refrigeration employees at the Employer's dry and cold storagewarehouse in Detroit, Michigan.The Employer and InternationalUnion of Operating Engineers, Local Union No. 547, AFL, the Inter-venor herein, contend that a contract between them covering employeesin the proposed unit, effective to June 1, 1952, is a bar to a determina-tion of representatives at this time, and urge that past bargaining his-tory on a more comprehensive basis for employees of the Employer andother storage companies in the Detroit area precludes a unit limitedto the Employer's employees at this time.The Employer is a member of Michigan Warehousemen's Associa-tion, herein called the Association.In 1941, the Association and theIntervenor began bargaining -for warehouse and refrigeration em-ployees employed by employer members of the Association.Until1946 representatives of the individual members of the Associationparticipated directly in the bargaining negotiations with the Inter-venor.Since that time representatives of the Intervenor and WilliamJ. Lamping, secretary of the Association, acting as bargaining repre-sentative for employer members as a group, have conducted the bar-gaining negotiations for employees of all association members.Overthe years the bargaining negotiations have resulted in separate, butsubstantially identical, contracts, in which all the usual subjects ofcollective bargaining were covered for each of the employer-membersof the Association.These contracts vary in a few minor details, suchas the description and type of skilled employees covered, the expira-tion dates, and the union-security clause. In the light of the over-all and basic matters determined by the Association's bargaining onbehalf of its members, however, these variations are relatively in-significant.'On the basis of this bargaining history, we are of the opinion that, bybargaining through the Association, the Employer has evidenced anintention to be bound by group, rather than by individual, action.We believe that a unit limited to refrigeration employees at the Em-ployer's plant is, under these circumstances, inappropriate for thepurposes of collective bargaining at this time.2We shall, therefore,dismiss the instant petition.OrderIT Is HEREBYORDERED that the petition herein be, and, it hereby is,dismissed.1Furniture Employers' Council of Southern California,Inc., etal., 96NLRB 1002.z Furniture Employers'Council of Southern California,Inc., et al,supra;AbbottsDairies,Inc., et al.,97 NLRB 1064,and cases cited therein.We find it unnecessary,therefore, torule on the contention with respect to contract bar.